DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 01/14/21 as being acknowledged and entered.  By this amendment claims 1-17, 19, 21-22 are pending, and claims 13-14, and 19 are withdrawn and claims 18 and 20 are cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US PGPub 2013/0168860) in view of Shen et al. (US PGPub 2011/0285023).
Claim 22:  Karikalan teaches a chip package comprising (Fig. 1): a first die (121); a second die (122); a package substrate (102); 6X-5371 USPATENT15/902,949Conf. No.: 2192an redistribution layer (RDL) (110) mounted on the package substrate on a first side of the RDL (Fig. 1), the first die and the second die mounted on the RDL on a second side of the RDL opposite the first side (Fig. 1), the first die (121) and the second die (122) disposed laterally to each other (Fig. 1), the RDL having a signal transmission interface (114, 124) connecting the second die with the first die, the signal transmission interface comprising: a signal transmission line having an inter-die portion (114) defined between the first and second dies, wherein the 
    PNG
    media_image1.png
    160
    356
    media_image1.png
    Greyscale
RDL comprises an inter-die region defined between facing sides of the first and second dies, the inter-die portion passing through the inter-die region.
.	  Karikalan does not teach a copper signal transmission line having a resistance greater than an equivalent base resistance (EBR) of a copper line. Shen teaches the use of copper alloy or copper as options for materials when designing in a RDL.   Copper alloy is listed by applicant [0038] as a material that has a resistance greater than an EBR of copper.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming an improved RDL (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  It is noted that the limitation “copper” line includes a “copper alloy” line.

Claims 1-3, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US PGPub 2013/0168860) in view of Shen et al. (US PGPub 20110285023), and Harper et al. (US PGPub 2009/0206455).
Claim 1:  Karikalan teaches a chip package comprising (Fig. 1): a first die (121); a second die (122); a package substrate (102); and a redistribution layer (RDL) (110) mounted on the package substrate on the first side of the RDL (Fig. 1), the first die and the second die mounted on the RDL on a second side of the RDL opposite the first side (Fig. 1), the first die (121) and second die (122) disposed laterally to each other (Fig. 1), the RDL comprising an inter-die region (see inserted figure above) defined between 
Claim 2:  Shen teaches the inter-die portion of the signal transmission line comprises a copper alloy portion defined across the inter-die region defined between first and second dies [0020].
Claim 3:  Shen teaches the copper alloy signal transmission line has a resistivity greater than a resistivity of copper [0020].   
Claim 9:  Karikalan teaches (Fig. 3) the inter-die portion (333) of the signal transmission line (331, 332) is disposed at a non-orthogonal angle to a side of the second die facing the first die.  The path (333) is parallel to the sides of the first and second die.
Claim 10:  Harper teaches the inter-die portion of the signal transmission line has a non-linear path (curved) defined across an inter-die region defined between first and second dies (Fig. 3A-3B).  
Claim 11:  Karikalan teaches the signal transmission line has a resistivity greater than a resistivity of copper [0024].  
Claim 21:  Karikalan teaches chip package comprising (Fig. 1): a first die (121); a second die (122); a package substrate (102); an redistribution layer (RDL) (110) mounted on the package substrate on a first side of the RDL, the first die and the second die mounted on the RDL on a second side of the RDL opposite the first side, the first die and the second die disposed laterally to each other, the RDL having a signal transmission interface (114, 124) connecting the second die with the first die, the signal transmission interface comprising: a signal transmission line having an inter-die portion .
Claim 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US PGPub 2013/0168860) in view of Shen et al. (US PGPub 2011/0285023), and Harper et al. (US PGPub 2009/0218698), as applied to claims 1 or 9 above and further in view of Chen et al. (US Patent 9,245,852).  

    PNG
    media_image2.png
    570
    846
    media_image2.png
    Greyscale
Regarding claim 5, as described above, Karikalan, Shen, and Harper substantially reads on the invention as claimed and Karikalan teaches an inter-die region (see figures above) defined between facing sides of the first and second dies (121, 122), the inter-die region comprising: a first region (encompassing 114) extending between the first and second dies adjacent signal transmission pads formed at the side of the second die [0012].  Karikalan, Shen, and Harper do not teach 2X-5371 USPATENTa second region extending between the first and second dies adjacent ground or power pads formed at the side of the second die, the signal transmission line disposed at least partially within the second region.  Chen teaches a second region (see figure 2 included) extending between the first (chip 1) and second dies (chip 2) adjacent ground or power pads (117) formed at the side of the second die, the signal transmission line (119) disposed at least partially within the second region in order to provide the circuit with ESD protection (Col. 3, Col. 4 lines 1-34).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the inter-die region taught by Karikalan, Shen, and Harper to include the claimed limitations regarding the power lines to provide ESD protection for the package device as taught by Chen (Col. 3 lines 12-37)

Claim 7:  Karikalan teaches [0024] the signal transmission line has a resistivity greater than a resistivity of copper.  
Claim 8:  Chen teaches the signal transmission line comprises: a resistor (Col. 6 lines 47-61)
Claim 4:  Chen teaches the signal transmission line comprises: a resistor (Col. 6 lines 47-61).
Claim 12:  Chen teaches the signal transmission line comprises: a resistor (Col. 6 lines 47-61).  

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US PGPub 2013/0168860) in view of Yang (US PGPub 2010/0072588).
Claim 15:  Karikalan teaches a chip package comprising (Fig. 1): a first die (121); a second die (122); a package substrate (102); an inter-die region defined between the first die and the second die; the inter-die region (see figured inserted above) defined between facing sides of the first die and the second die; and a redistribution layer (RDL) (110) mounted on the package substrate on a first side of the RDL, the first die and the second die mounted on the RDL on a second side of the RDL opposite the first side, the first side and the second side disposed parallel to a top surface of the package substrate, the first die and the second die disposed laterally to each other on the RDL, the RDL having a signal transmission interface (114, 124) connecting the first die with the second die, the signal transmission interface comprising: a first signal transmission line having an inter-die 
Claim 17:   Yang teaches the first signal transmission line has a resistivity greater than a resistivity of copper [0049].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US PGPub 2013/0168860) and Yang (US PGPub 2010/0072588), as applied to claim 15 above, and further in view of and Harper et al. (US PGPub 2009/0218698).
Regarding claim 16, Karikalan and Yang do not teach the signal transmission line having physically non-linear path defined across the inter-die region defined between .

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814